MORROW, Presiding Judge.
The unlawful possession of intoxicating liquor for the purpose of sale is the offense; penalty assessed at confinement in the penitentiary for one year.
Save the contention that the evidence is insufficient to support the verdict, there is presented by the record no qustion of law.
A building belonging to the appellant and used as a garage took fire. In the building were a number of kegs of whisky, one of which was in an automobile which was also in the building. Some of the whisky was destroyed. Something over eighty gallons were seized. Testifying in behalf of the state, officers claimed that the appellant stated that the garage, the car and the whisky belonged to him.
The appellant’s dwelling house, which was nearby, was searched but no whisky was found therein.
In his own behalf the appellant gave testimony in substance as follows: He owned the garage but about a month before the fire had rented it to Dave Blaylock, but Blaylock did not take possession. He had also sold Blaylock the Ford car in which the keg of whisky was found. He refrained from telling the officers that the whisky belonged to Blaylock for the reason that Blaylock was sick and he feared that an attempt to arrest him would jeopardize his health. Blaylock’s illness resulted in his death. Appellant disclaimed the ownership of the whisky.
*212The officers' testified that the appellant admitted the ownership of the whisky and stated that he was ageing it for sale.
The issues of fact were submitted to the jury in a charge against which there is no complaint urged and in which no fault has been observed.
Deeming the evidence sufficient, the judgment is affirmed.

Affirmed.